 

Exhibit 10.2

 



GREAT BASIN SCIENTIFIC, INC.

2,575,000 Class A Units,

Each Class A Unit Consisting of One Share of Common Stock

and

One Series J Warrant to Purchase Two and One-Half Shares of Common Stock

and

6,366,666 Class B Units,

Each Class B Unit Consisting of one Series K Pre-Funded Warrant to Purchase One
Share of Common Stock

and

One Series J Warrant to Purchase Two and One-Half Shares of Common Stock



 

PLACEMENT AGENT AGREEMENT

 

__________, 2017

 

Roth Capital Partners, LLC
888 San Clemente Drive
Newport Beach, CA 92660

 

Dear Sirs:

 

1.     INTRODUCTION. Great Basin Scientific, Inc., a Delaware corporation (the
“Company”), proposes to issue and sell to the purchasers, pursuant to the terms
and conditions of this Placement Agent Agreement (this “Agreement”) and the
Subscription Agreements in the form of Exhibit A attached hereto (the
“Subscription Agreements”) entered into with the purchasers identified therein
(each a “Purchaser” and collectively, the “Purchasers”), up to an aggregate of:
up to 2,575,000 Class A Units (the “Class A Units”) consisting of (i) 2,575,000
authorized but unissued shares of common stock, par value $0.0001 per share (the
“Common Stock”), of the Company (the “Shares”) and (ii) 2,575,000 Series J
Warrants (the “Warrants”) to purchase an aggregate of up to 6,437,500 authorized
but unissued shares of Common Stock (the “Warrant Shares” which term shall
include the shares of Common Stock issued and issuable upon exercise of the
Pre-Funded Warrants (as defined below)), and up to 6,366,666 Class B Units (the
“Class B Units”) consisting of (i) 6,366,666 Series K Pre-Funded Warrants (the
“Pre-Funded Warrants”) to purchase an aggregate of up to 6,366,666 authorized
but unissued shares of Common Stock and (ii) 6,366,666 Warrants to purchase an
aggregate of up to 15,916,665 authorized but unissued shares of Common Stock.
Each Class A Unit will consist of one Share and one Warrant to purchase two and
one-half (2.5) Warrant Shares. Each Class B Unit will consist of one Pre-Funded
Warrant to purchase one (1) Warrant Share and one Warrant to purchase two and
one-half (2.5) Warrant Shares. The Class A Units and the Class B Units are,
collectively, the “Units.” The Class A Units, the Class B Units, the Shares, the
Warrants, the Pre-Funded Warrants and the Warrant Shares are collectively
referred to as the “Securities.” The Units will not be separately issued or
certificated and the Securities shall be immediately separable and transferable
upon issuance. The form of the Warrant is attached hereto as Exhibit B. The form
of the Pre-Funded Warrant is attached hereto as Exhibit C The Company hereby
confirms its agreement with Roth Capital Partners, LLC (the “Placement Agent”)
to act as Placement Agent in accordance with the terms and conditions hereof.

 

   

 

 

2.     AGREEMENT TO ACT AS PLACEMENT AGENT; PLACEMENT OF SECURITIES. On the
basis of the representations, warranties and agreements of the Company herein
contained, and subject to all the terms and conditions of this Agreement:

 

(a)          The Company hereby authorizes the Placement Agent to act as its
exclusive agent to solicit offers for the purchase of all or part of the
Securities from the Company in connection with the proposed offering of the
Securities (the “Offering”). Until the Closing Date (as defined in Section 4
hereof) or earlier upon termination of this Agreement pursuant to Section 9 the
Company shall not, without the prior written consent of the Placement Agent,
solicit or accept offers to purchase the Securities otherwise than through the
Placement Agent.

 

(b)          The Company hereby acknowledges that the Placement Agent has
agreed, as agent of the Company, to use its reasonable efforts to solicit offers
to purchase the Securities from the Company on the terms and subject to the
conditions set forth in the Prospectus (as defined below). The Placement Agent
shall use reasonable efforts to assist the Company in obtaining performance by
each Purchaser whose offer to purchase Securities has been solicited by the
Placement Agent and accepted by the Company, but the Placement Agent shall not,
except as otherwise provided in this Agreement, be obligated to disclose the
identity of any potential purchaser or have any liability to the Company in the
event any such purchase is not consummated for any reason. Under no
circumstances will the Placement Agent be obligated to underwrite or purchase
any Securities for its own account and, in soliciting purchases of the
Securities, the Placement Agent shall act solely as the Company’s agent and not
as principal.

 

(c)          Subject to the provisions of this Section 2, offers for the
purchase of the Securities may be solicited by the Placement Agent as agent for
the Company at such times and in such amounts as the Placement Agent deems
advisable. The Placement Agent shall communicate to the Company, orally or in
writing, each reasonable offer to purchase Securities received by it as agent of
the Company. The Company shall have the sole right to accept offers to purchase
Securities and may reject any such offer, in whole or in part.  The Placement
Agent shall have the right, in its discretion reasonably exercised, without
notice to the Company, to reject any offer to purchase Securities received by
it, in whole or in part, and any such rejection shall not be deemed a breach of
this Agreement.

 

(d)          The Securities are being sold to the Purchasers at the following
initial public offering price: $___ per Class A Unit (the “Class A Unit Purchase
Price”) and $_____ per Class B Unit. The purchases of Securities by the
Purchasers shall be evidenced by the execution of Subscription Agreements by
each of the Purchasers and the Company.

 

(e)          As compensation for services rendered, on the Closing Date (as
defined in Section 4 hereof), the Company shall pay to the Placement Agent by
wire transfer of immediately available funds to an account or accounts
designated by the Placement Agent, a cash fee (the “Cash Fee”) in an aggregate
amount equal to seven percent (7.0%) of the gross proceeds received by the
Company from the sale of the Securities on such Closing Date. The Cash Fee is
hereinafter referred to herein as the “Placement Fee”. The Placement Agent may
retain other brokers or dealers to act as sub-agents on its behalf in connection
with the Offering, the fees of which shall be paid out of the Placement Fee.

 

 -2- 

 

 

(f)          No Securities which the Company has agreed to sell pursuant to this
Agreement and the Subscription Agreements shall be deemed to have been purchased
and paid for, or sold by the Company, until such Securities shall have been
delivered to the Purchaser thereof against payment by such Purchaser. If the
Company shall default in its obligations to deliver Securities to a Purchaser
whose offer it has accepted, the Company shall indemnify and hold the Placement
Agent harmless against any loss, claim, damage or expense arising from or as a
result of such default by the Company in accordance with the procedures set
forth in Section 8(c) herein.

 

3.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to, and agrees with, the Placement Agent and the Purchasers that:

 

(a)          The Company has prepared and filed in conformity with the
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and published rules and regulations thereunder (the “Rules and Regulations”)
adopted by the Securities and Exchange Commission (the “Commission”), a
Registration Statement (as hereinafter defined) on Form S-1 (File No.
333-216045) covering the offer and sale of the Securities, which became
effective on ________, 2017 (the “Effective Date”), including any amendments and
supplements thereto as may have been required to the date of this Agreement. The
term “Registration Statement” as used in this Agreement means the registration
statement (including all exhibits, financial schedules and all documents and
information deemed to be a part of the Registration Statement pursuant to
Rule 430A under the Rules and Regulations), as amended and/or supplemented to
the date of this Agreement. The Registration Statement is effective under the
Securities Act and no stop order preventing or suspending the effectiveness of
the Registration Statement or suspending or preventing the use of the Prospectus
(as defined below) has been issued by the Commission and no proceedings for that
purpose have been instituted or, to the knowledge of the Company, are threatened
by the Commission. The Company, if required by the Rules and Regulations of the
Commission, will file the Prospectus, with the Commission pursuant to Rule
424(b) under the Rules and Regulations. The term “Prospectus,” as used in
this Agreement, means the Prospectus, in the form in which it is to be filed
with the Commission pursuant to Rule 424(b) under the Rules and Regulations, or,
if the Prospectus is not to be filed with the Commission pursuant to Rule
424(b), the Prospectus in the form included as part of the Registration
Statement as of the Effective Date, except that if any revised prospectus shall
be provided to the Placement Agent by the Company for use in connection with the
offering and sale of the Securities which differs from the Prospectus (whether
or not such revised prospectus is required to be filed by the Company pursuant
to Rule 424(b) under the Rules and Regulations), the term “Prospectus” shall
refer to such revised prospectus from and after the time it is first provided to
the Placement Agent for such use. Any preliminary prospectus or prospectus
subject to completion included in the Registration Statement or filed with the
Commission pursuant to Rule 424 under the Rules and Regulations is hereafter
called a “Preliminary Prospectus.” Any reference herein to the Registration
Statement, any Preliminary Prospectus or the Prospectus shall be deemed to refer
to and include the documents incorporated by reference therein pursuant to Item
12 of Form S-1 which were filed under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), on or before the last to occur of the
Effective Date, the date of the Preliminary Prospectus, or the date of the
Prospectus, and any reference herein to the terms “amend,” “amendment,” or
“supplement” with respect to the Registration Statement, any Preliminary
Prospectus or the Prospectus shall be deemed to refer to and include (i) the
filing of any document under the Exchange Act after the Effective Date, the date
of such Preliminary Prospectus or the date of the Prospectus, as the case may
be, which is incorporated by reference and (ii) any such document so filed. If
the Company has filed an abbreviated registration statement to register
additional securities pursuant to Rule 462(b) under the Rules and Regulations
(the “462(b) Registration Statement”), then any reference herein to the
Registration Statement shall also be deemed to include such 462(b) Registration
Statement.

 

 -3- 

 

 

(b)          As of the Applicable Time (as defined below) and as of the Closing
Date, neither (i) any General Use Free Writing Prospectus (as defined below)
issued at or prior to the Applicable Time, and the Pricing Prospectus (as
defined below) and the information included on Schedule A hereto, all considered
together (collectively, the “General Disclosure Package”), (ii) [reserved], nor
(iii) the bona fide electronic road show (as defined in Rule 433(h)(5) under the
Rules and Regulations), if any, that has been made available without restriction
to any person, when considered together with the General Disclosure Package,
included or will include, any untrue statement of a material fact or omitted or
as of the Closing Date will omit, to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
documents contained in the General Disclosure Package, in reliance upon, and in
conformity with, written information furnished to the Company by the Placement
Agent specifically for inclusion therein, which information the parties hereto
agree is limited to the Placement Agent’s Information (as defined in
Section 17). As used in this paragraph (b) and elsewhere in this Agreement:

 

“Applicable Time” means 8:15 A.M., New York time, on the date of this Agreement.

 

“General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is identified on Schedule A to this Agreement.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 under the Rules and Regulations relating to the Securities
in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g) under the Rules and Regulations.

 

“Pricing Prospectus” means the Preliminary Prospectus, as amended
and supplemented immediately prior to the Applicable Time, including any
document incorporated by reference therein.

 

 -4- 

 

 

(c)          No order preventing or suspending the use of any Preliminary
Prospectus, any Issuer Free Writing Prospectus or the Prospectus relating to the
Offering has been issued by the Commission, and no proceeding for that purpose
or pursuant to Section 8A of the Securities Act has been instituted or
threatened by the Commission, and each Preliminary Prospectus (if any), at the
time of filing thereof, conformed in all material respects to the requirements
of the Securities Act and the Rules and Regulations, and did not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to information
contained in or omitted from any Preliminary Prospectus, in reliance upon, and
in conformity with, written information furnished to the Company by the
Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s Information (as defined
in Section 17).

 

(d)          At the time the Registration Statement became or becomes effective,
at the date of this Agreement and at the Closing Date, the Registration
Statement conformed and will conform in all material respects to
the requirements of the Securities Act and the Rules and Regulations and did not
and will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading; the Prospectus, at the time the Prospectus
was issued and at the Closing Date, conformed and will conform in all material
respects to the requirements of the Securities Act and the Rules and Regulations
and did not and will not contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that the foregoing representations and warranties in this paragraph (d)
shall not apply to information contained in or omitted from the Registration
Statement or the Prospectus in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agent specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agent’s Information (as defined in Section 17).

 

(e)          Each Issuer Free Writing Prospectus, if any, as of its issue date
and at all subsequent times through the completion of the public offer and sale
of the Securities or until any earlier date that the Company notified or
notifies the Placement Agent as described in Section 5(e), did not, does not and
will not include any information that conflicted, conflicts or will conflict
with the information contained in the Registration Statement, Pricing Prospectus
or the Prospectus, including any document incorporated by reference therein that
has not been superseded or modified, or did not, does not or will not include an
untrue statement of a material fact or did not, does not or will not omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances prevailing at the
subsequent time, not misleading. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s Information (as defined
in Section 17).

 

 -5- 

 

 

(f)          The documents incorporated by reference in the Prospectus, if any,
when they became effective or were filed with the Commission, as the case may
be, conformed in all material respects to the requirements of the Securities Act
or the Exchange Act, as applicable, and the rules and regulations of the
Commission thereunder and none of such documents contained any untrue statement
of a material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Prospectus, when such
documents become effective or are filed with the Commission, as the case may be,
will conform in all material respects to the requirements of the Securities Act
or the Exchange Act, as applicable, and the rules and regulations of
the Commission thereunder and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(g)          The Company has not, directly or indirectly, distributed and will
not distribute any offering material in connection with the Offering other than
any Pricing Prospectus, the Prospectus and other materials, if any, permitted
under the Securities Act and consistent with Section 5(b) below. The Company is
not an “ineligible issuer” in connection with the offering pursuant to Rules
164, 405 and 433 under the Securities Act. The Company will file with the
Commission all Issuer Free Writing Prospectuses (other than a “road show,” as
defined in Rule 433(d)(8) under the Rules and Regulations), if any, in the time
and manner required under Rules 163(b)(2) and 433(d) under the Rules and
Regulations.

 

(h)          The Company and each Subsidiary (as defined below) has been duly
organized and is validly existing in good standing (or the foreign equivalent
thereof) under the laws of each of their respective jurisdictions of
organization. The Company and each Subsidiary is duly qualified to do business
and is in good standing in each jurisdiction in which its ownership or lease of
property or the conduct of its business requires such qualification and has all
power and authority necessary to own or hold its properties and to conduct the
business in which it is engaged, except where the failure to so qualify or have
such power or authority (i) would not have, singularly or in the aggregate, a
material adverse effect on the condition (financial or otherwise), results of
operations, assets or business or prospects of the Company or any Subsidiary,
taken as a whole, or (ii) impair in any material respect the ability of the
Company to perform its obligations under this Agreement or to consummate any
transactions contemplated by the Agreement, the Registration Statement, the
General Disclosure Package or the Prospectus (any such effect as described in
clauses (i) or (ii), a “Material Adverse Effect”). The Company does not own or
control, directly or indirectly, any other corporation, partnership, limited
liability partnership, limited liability company, association or other entity.
Accordingly, the terms “Subsidiary” and “Subsidiaries” shall be accorded no
meaning under this Agreement but have been retained herein solely for
convenience.

 

(i)          The Company has the full right, power and authority to enter into
this Agreement, the Warrants, the Pre-Funded Warrants, and each of the
Subscription Agreements and to perform and to discharge its obligations
hereunder and thereunder; and each of this Agreement, the Warrants, the
Pre-Funded Warrants, and each of the Subscription Agreements have been duly
authorized, executed and delivered by the Company, and constitutes a valid and
binding obligation of the Company enforceable in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

 

 -6- 

 

 

(j)          The Securities have been duly authorized, and the Shares, when
issued and delivered against payment therefor as provided herein and in the
Subscription Agreements, will be validly issued, fully paid and non-assessable
and free of any preemptive or similar rights and will conform to the description
thereof contained in the Registration Statement, the General Disclosure Package
and the Prospectus. The Warrant Shares, when issued and delivered upon the due
exercise of the Warrants and the Pre-Funded Warrants, will be validly issued,
fully paid and non-assessable and free of any preemptive or similar rights and
will conform to the description thereof contained in the Registration Statement,
the General Disclosure Package and the Prospectus. The Warrants and the
Pre-Funded Warrants conform to the description thereof contained in the
Registration Statement, the General Disclosure Package and the Prospectus. The
Company has reserved a sufficient number of authorized but unissued shares of
Common Stock for the issuance of the Warrant Shares upon the full exercise of
the Warrants and the Pre-Funded Warrants in accordance with their respective
terms.

 

(k)          The Company has an authorized and outstanding capitalization as set
forth in the Registration Statement, the General Disclosure Package and the
Prospectus, and all of the issued shares of capital stock of the Company have
been duly authorized and validly issued, are fully paid and non-assessable, have
been issued in compliance with United States federal and state securities laws,
and conform to the description thereof contained in the Registration Statement,
the General Disclosure Package and the Prospectus. All of the Company’s options,
warrants and other rights to purchase, exchange or convert any securities for
shares of the Company’s capital stock have been duly authorized and validly
issued and were issued in compliance with United States federal and state
securities laws. None of the outstanding shares of Common Stock was issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company. There are no
authorized or outstanding shares of capital stock, options, warrants, preemptive
rights, rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company or any Subsidiary other than those described above or
accurately described in the Registration Statement, the General Disclosure
Package and the Prospectus. The description of the Company’s stock option, stock
bonus and other stock plans or arrangements, and the options or other rights
granted thereunder, as described in the Registration Statement, the General
Disclosure Package and the Prospectus, accurately and fairly present the
information required to be shown with respect to such plans, arrangements,
options and rights.

 

(l)          [Intentionally omitted]

 

 -7- 

 

 

(m)          The execution, delivery and performance of this Agreement, the
Subscription Agreements, the Warrants and the Pre-Funded Warrants by the
Company, the issue and sale of the Securities by the Company and the
consummation of the transactions contemplated hereby and thereby will not (with
or without notice or lapse of time or both): (i) conflict with or result in a
breach or violation of any of the terms or provisions of, constitute a default
or Debt Repayment Triggering Event (as defined below) under, give rise to any
right of termination or other right or the cancellation or acceleration of any
right or obligation or loss of a benefit under, or give rise to the creation or
imposition of any lien, encumbrance, security interest, claim or charge upon any
property or assets of the Company or any Subsidiary pursuant to any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any Subsidiary is a party or by which the Company or any
Subsidiary is bound or to which any of the property or assets of the Company or
any Subsidiary is subject (each, a “Contract” and, collectively, the
“Contracts”); (ii) result in any violation of the provisions of the charter or
by-laws (or analogous governing instruments, as applicable) of the Company or
any Subsidiary; or (iii) to the Company’s knowledge, result in the violation of
any law, statute, rule, regulation, judgment, order or decree of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or any Subsidiary or any of their properties or assets, except with
respect to clauses (i) and (iii), any breaches, violations or defaults which,
singularly or in the aggregate, would not have a Material Adverse Effect. A
“Debt Repayment Triggering Event” means any event or condition that gives, or
with the giving of notice or lapse of time would give the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any Subsidiary.

 

(n)          Except for the registration of the Securities under the Securities
Act, and such consents, approvals, authorizations, registrations or
qualifications as may be required under the Exchange Act and applicable state or
foreign securities laws, the Financial Industry Regulatory Authority, Inc.
(“FINRA”) and OTCQB (“OTCQB”) in connection with the offering and sale of the
Securities by the Company, no consent, approval, authorization or order of, or
filing, qualification or registration with, any court or governmental agency or
body, foreign or domestic, which has not been made, obtained or taken and is not
in full force and effect, is required for the execution, delivery and
performance of this Agreement, the Subscription Agreements, the Warrants and the
Pre-Funded Warrants by the Company, the offer or sale of the Securities or
the consummation of the transactions contemplated hereby or thereby.

 

(o)          BDO USA, LLP, who has certified certain financial statements and
related schedules included in the Registration Statement, the General Disclosure
Package and the Prospectus, is an independent registered public accounting firm
as required by the Securities Act and the Rules and Regulations and the Public
Company Accounting Oversight Board (United States) (the “PCAOB”). Except as
pre-approved in accordance with the requirements set forth in Section 10A of the
Exchange Act, BDO USA, LLP has not been engaged by the Company to perform any
“prohibited activities” (as defined in Section 10A of the Exchange Act).

 

 -8- 

 

 

(p)          The financial statements, together with the related notes and
schedules, included in the Registration Statement, the General Disclosure
Package and the Prospectus fairly present in all material respects the financial
position and the results of operations and changes in financial position of the
Company and its Subsidiaries and other consolidated entities at the respective
dates or for the respective periods therein specified. Such statements and
related notes and schedules have been prepared in accordance with the generally
accepted accounting principles in the United States (“GAAP”) applied on a
consistent basis throughout the periods involved except as may be set forth in
the related notes included or incorporated by reference in the General
Disclosure Package. The financial statements, together with the related notes
and schedules, included in the Registration Statement, the General Disclosure
Package and the Prospectus comply in all material respects with the Securities
Act, the Exchange Act, and the Rules and Regulations and the rules and
regulations under the Exchange Act. No other financial statements or
supporting schedules or exhibits are required by the Securities Act or the Rules
and Regulations to be described or included in the Registration Statement, the
General Disclosure Package or the Prospectus. There is no pro forma or as
adjusted financial information which is required to be included in the
Registration Statement, the General Disclosure Package, or the Prospectus in
accordance with the Securities Act and the Rules and Regulations which has not
been included as so required. Any pro forma and pro forma as adjusted financial
information and the related notes included in the Registration Statement, the
General Disclosure Package and the Prospectus have been properly compiled and
prepared in accordance with the applicable requirements of the Securities Act
and the Rules and Regulations and present fairly the information shown therein,
and the assumptions used in the preparation thereof are reasonable and the
adjustments used therein are appropriate to give effect to the transactions and
circumstances referred to therein.

 

(q)          Neither the Company nor any Subsidiary has sustained, since the
date of the latest audited financial statements included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus, any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Registration Statement, the General
Disclosure Package and the Prospectus; and, since such date, there has not been
any change in the capital stock or long-term debt of the Company or any
Subsidiary or any material adverse changes, or any development involving a
prospective material adverse change, in or affecting the business, assets,
management, financial position, prospects, stockholders’ equity or results of
operations of the Company or any Subsidiary, otherwise than as set forth or
contemplated in the Registration Statement, the General Disclosure Package and
the Prospectus.

 

(r)          Except as set forth in the Registration Statement, the General
Disclosure Package and the Prospectus, there is no legal or governmental action,
suit, claim or proceeding pending to which the Company or any Subsidiary is a
party or of which any property or assets of the Company or any Subsidiary is the
subject which is required to be described in the Registration Statement, the
General Disclosure Package or the Prospectus or a document incorporated by
reference therein and is not described therein, or which, singularly or in the
aggregate, if determined adversely to the Company or any Subsidiary could have a
Material Adverse Effect or prevent the consummation of the transactions
contemplated hereby; and to the best of the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others.

 

 -9- 

 

 

(s)          Neither the Company nor any Subsidiary is in (i) violation of its
charter or by-laws (or analogous governing instrument, as applicable), (ii)
default in any respect, and no event has occurred which, with notice or lapse of
time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it is bound or to which any of its property
or assets is subject or (iii) to the Company’s knowledge, violation of any law,
ordinance, governmental rule, regulation or court order, decree or judgment to
which it or its property or assets is subject except, in the case of clauses
(ii) and (iii) of this paragraph(s), for any violations or defaults which,
singularly or in the aggregate, would not have a Material Adverse Effect.

 

(t)          The Company and each Subsidiary possesses all licenses,
certificates, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate local, state, federal or foreign
regulatory agencies or bodies which are necessary or desirable for the ownership
of its properties or the conduct of their respective businesses as described in
the Registration Statement, the General Disclosure Package and the Prospectus
(collectively, the “Governmental Permits”) except where any failures to possess
or make the same, singularly or in the aggregate, would not have a Material
Adverse Effect. The Company and each Subsidiary is in compliance with all such
Governmental Permits, and all such Governmental Permits are valid and in full
force and effect, except where any non-compliance or the validity or failure to
be in full force and effect would not, singularly or in the aggregate, have a
Material Adverse Effect. To the Company’s knowledge, all such Governmental
Permits are free and clear of any restriction or condition that are in addition
to, or materially different from those normally applicable to similar licenses,
certificates, authorizations and permits. Neither the Company nor any Subsidiary
has received notification of any revocation or modification (or proceedings
related thereto) of any such Governmental Permit and, to the Company’s
knowledge, there is no reason to believe that any such Governmental Permit will
not be renewed.

 

(u)          Neither the Company nor any Subsidiary is or, after giving effect
to the sale of the Securities and the application of the proceeds thereof as
described in the Registration Statement, the General Disclosure Package and the
Prospectus, will become an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder.

 

(v)         Neither the Company nor any Subsidiary, nor to the Company’s
knowledge, any of the Company’s and any Subsidiary’s officers, directors or
affiliates has taken or will take, directly or indirectly, any action designed
or intended to stabilize or manipulate the price of any security of the Company,
or which caused or resulted in, or which might in the future reasonably be
expected to cause or result in, stabilization or manipulation of the price of
any security of the Company.

 

 -10- 

 

 

(w)          To the best of the Company’s knowledge, the Company and each
Subsidiary owns or possesses the right to use all patents, trademarks, trademark
registrations, service marks, service mark registrations, trade names,
copyrights, licenses, inventions, software, databases, know-how, Internet domain
names, trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures, and other intellectual property
(collectively, “Intellectual Property”) necessary to carry on their respective
businesses as currently conducted, and as proposed to be conducted and described
in the Registration Statement, the General Disclosure Package and the
Prospectus, and the Company is not aware of any claim to the contrary or any
challenge by any other person to the rights of the Company or any Subsidiary
with respect to the foregoing except for those that could not have a Material
Adverse Effect. The Intellectual Property licenses described in the Registration
Statement, the General Disclosure Package and the Prospectus are valid, binding
upon, and enforceable by or against the parties thereto in accordance with their
terms. The Company and each Subsidiary has complied in all material respects
with, and is not in breach nor has received any asserted or threatened claim of
breach of, any Intellectual Property license, and the Company has no knowledge
of any breach or anticipated breach by any other person to any Intellectual
Property license. To the best of the Company’s knowledge, the Company’s and each
Subsidiary’s business as now conducted and as proposed to be conducted does not
and will not infringe or conflict with any valid patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses or other Intellectual
Property or franchise right of any person, except for any such acts that would
not have a Material Adverse Effect. No claim has been made against the Company
or any Subsidiary alleging the infringement by the Company or any Subsidiary of
any patent, trademark, service mark, trade name, copyright, trade secret,
license in or other intellectual property right or franchise right of any
person. The Company and each Subsidiary has taken all reasonable steps to
protect, maintain and safeguard its rights in all Intellectual Property,
including the execution of appropriate nondisclosure and confidentiality
agreements. The consummation of the transactions contemplated by this Agreement
will not result in the loss or impairment of or payment of any additional
amounts with respect to, nor require the consent of any other person in respect
of, each of the Company’s and each Subsidiary’s right to own, use, or hold for
use any of the Intellectual Property as owned, used or held for use in the
conduct of its business as currently conducted. The Company and each Subsidiary
has at all times complied in all material respects with all applicable laws
relating to privacy, data protection, and the collection and use of personal
information collected, used, or held for use by the Company or any Subsidiary in
the conduct of the Company’s or any Subsidiary’s business. No claims have been
asserted or threatened against the Company or any Subsidiary alleging a
violation of any person’s privacy or personal information or data rights and the
consummation of the transactions contemplated hereby will not breach or
otherwise cause any violation of any law related to privacy, data protection, or
the collection and use of personal information collected, used, or held for use
by the Company or any Subsidiary in the conduct of the Company’s or any
Subsidiary’s business. The Company and each Subsidiary takes reasonable measures
to ensure that such information is protected against unauthorized access, use,
modification, or other misuse.

 

(x)          The Company and each Subsidiary has good and marketable title in
fee simple to, or have valid rights to lease or otherwise use, all items of real
or personal property which are material to the business of the Company and any
Subsidiary, free and clear of all liens, encumbrances, security interests,
claims and defects that do not, singularly or in the aggregate, materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company or any Subsidiary; and all
of the leases and subleases material to the business of the Company or any
Subsidiary, and under which the Company or any Subsidiary holds properties
described in the Registration Statement, the General Disclosure Package and the
Prospectus, are in full force and effect, and neither the Company nor any
Subsidiary has received any notice of any material claim of any sort that has
been asserted by anyone adverse to the rights of the Company or any Subsidiary
under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Company or any Subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease.

 

 -11- 

 

 

(y)          No organized labor disturbance by the employees of the Company or
any Subsidiary exists or, to the best of the Company’s knowledge, is imminent,
and the Company has no actual knowledge of any existing or imminent labor
disturbance by the employees of any of its or any Subsidiary’s principal
suppliers, manufacturers, customers or contractors, that could reasonably be
expected, singularly or in the aggregate, to have a Material Adverse Effect. The
Company is not aware that any key employee or significant group of employees of
the Company or any Subsidiary plans to terminate employment with the Company or
any Subsidiary.

 

(z)          No “prohibited transaction” (as defined in Section 406 of the
Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”), or Section 4975
of the Internal Revenue Code of 1986, as amended from time to time (the “Code”))
or “accumulated funding deficiency” (as defined in Section 302 of ERISA) or any
of the events set forth in Section 4043(b) of ERISA (other than events with
respect to which the thirty (30)-day notice requirement under Section 4043 of
ERISA has been waived) has occurred or could reasonably be expected to occur
with respect to any employee benefit plan of the Company or any Subsidiary which
could, singularly or in the aggregate, have a Material Adverse Effect. Each
employee benefit plan of the Company or any Subsidiary is in compliance in all
material respects with applicable law, including ERISA and the Code.  The
Company and each Subsidiary has not incurred and could not reasonably be
expected to incur liability under Title IV of ERISA with respect to the
termination of, or withdrawal from, any pension plan (as defined in ERISA). Each
pension plan for which the Company or any Subsidiary would have any liability
that is intended to be qualified under Section 401(a) of the Code is so
qualified, and nothing has occurred, whether by action or by failure to act,
which could, singularly or in the aggregate, cause the loss of such
qualification to the extent such loss would have a Material Adverse Effect.

 

(aa)         To the best of the Company’s knowledge, the Company and each
Subsidiary is in compliance with all foreign, federal, state and local
rules, laws and regulations relating to the use, treatment, storage and disposal
of hazardous or toxic substances or waste and protection of health and safety or
the environment which are applicable to its businesses (“Environmental Laws”),
except where the failure to comply would not, singularly or in the aggregate,
have a Material Adverse Effect. There has been no storage, generation,
transportation, handling, treatment, disposal, discharge, emission, or other
release of any kind of toxic or other wastes or other hazardous substances
regulated by Environmental Laws (“Hazardous Substances”) by or caused by the
Company or any Subsidiary (or, to the Company’s knowledge and without
independent investigation, any other entity for whose acts or omissions the
Company or any Subsidiary is or may otherwise be liable) upon any of the
property now or previously owned or leased by the Company or any Subsidiary, or
upon any other property, in violation of any law, statute, ordinance, rule,
regulation, order, judgment, decree or permit or which would, under any law,
statute, ordinance, rule (including rule of common law), regulation, order,
judgment, decree or permit, give rise to any liability, except for any violation
or liability which would not have, singularly or in the aggregate with all such
violations and liabilities, a Material Adverse Effect; to the Company’s actual
knowledge and without independent investigation, there has been no disposal,
discharge, emission or other release onto property now leased by the Company or
any Subsidiary or into the environment surrounding such property of any
Hazardous Substance, except for any such disposal, discharge, emission, or other
release in violation of Environmental Laws which would not have, singularly or
in the aggregate with all such discharges and other releases, a Material Adverse
Effect.

 

 -12- 

 

 

(bb)         The Company and each Subsidiary (i) has timely filed (or filed an
extension to file) all necessary federal, state, local and foreign tax returns,
and all such filed returns were true, complete and correct in all material
respects, (ii) has paid all material federal, state, local and foreign taxes,
assessments, governmental or other charges due and payable for which it is
liable, including, without limitation, all sales and use taxes and all taxes
which the Company or any Subsidiary is obligated to withhold from amounts owing
to employees, creditors and third parties, and (iii) does not have any tax
deficiency or claims outstanding or assessed or, to the best of its knowledge,
proposed against any of them, except those, in each of the cases described in
clauses (i), (ii) and (iii) of this paragraph (bb), that would not, singularly
or in the aggregate, have a Material Adverse Effect. The Company and each
Subsidiary has not engaged in any transaction which is a corporate tax shelter
or which could be characterized as such by the Internal Revenue Service or any
other taxing authority. The accruals and reserves on the books and records of
the Company in respect of tax liabilities for any taxable period not yet finally
determined are adequate to meet any assessments and related liabilities for any
such period, and since December 31, 2008, the Company and each Subsidiary has
not incurred any liability for taxes other than in the ordinary course.

 

(cc)         The Company and each Subsidiary carries, or is covered by,
insurance provided by recognized, financially sound and reputable institutions
with policies in such amounts and covering such risks as is adequate in the good
faith opinion of Company management for the conduct of their respective
businesses and the value of its properties and, to its knowledge, as is
customary for companies engaged in similar businesses in similar industries. The
Company has no reason to believe that it or any Subsidiary will not be able (i)
to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct their respective businesses as now conducted and at a
cost that would not result in a Material Adverse Effect. Neither the Company nor
any Subsidiary has been denied any insurance coverage that it has sought or for
which it has applied.

 

 -13- 

 

 

(dd)         The Company and each Subsidiary maintains a system of internal
accounting and other controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Registration Statement, the General
Disclosure Package and the Prospectus, since the end of the Company’s most
recent audited fiscal year, there has been (A) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (B) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

 

(ee)         The minute books of the Company and each Subsidiary have been made
available to the Placement Agent and counsel for the Placement Agent, and such
books (i) contain a complete summary in all material respects of all meetings
and actions of the board of directors (including each board committee) and
stockholders of the Company and each Subsidiary (or analogous governing bodies
and interest holders, as applicable), since January 1, 2012 through the date of
the latest meeting and action, and (ii) accurately, in all material respects,
reflect all transactions referred to in such minutes.

 

(ff)         There is no franchise, lease, contract, agreement or document
required by the Securities Act or by the Rules and Regulations to be described
in the Registration Statement, the General Disclosure Package and the Prospectus
or a document incorporated by reference therein or to be filed as an exhibit to
the Registration Statement or a document incorporated by reference therein which
is not described or filed therein as required; and all descriptions of any such
franchises, leases, contracts, agreements or documents contained in the
Registration Statement, the General Disclosure Package and the Prospectus or in
a document incorporated by reference therein are accurate and complete
descriptions of such documents in all material respects. Other than as described
in the Registration Statement, the General Disclosure Package and the
Prospectus, no such franchise, lease, contract or agreement has been suspended
or terminated for convenience or default by the Company or any Subsidiary or any
of the other parties thereto, and neither the Company nor any Subsidiary has
received notice nor does the Company have any other knowledge of any such
pending or threatened suspension or termination, except for such pending or
threatened suspensions or terminations that would not reasonably be expected to,
singularly or in the aggregate, have a Material Adverse Effect.

 

(gg)         No relationship, direct or indirect, exists between or among the
Company and any Subsidiary on the one hand, and the directors, officers,
stockholders (or analogous interest holders), customers or suppliers of the
Company or any Subsidiary or any of their affiliates on the other hand, which is
required to be described in the Registration Statement, the General Disclosure
Package and the Prospectus or a document incorporated by reference therein and
which is not so described.

 

(hh)         No person or entity has the right to require registration of shares
of Common Stock or other securities of the Company or any Subsidiary because of
the filing or effectiveness of the Registration Statement or otherwise, except
for persons and entities who have expressly waived such right in writing or
who have been given timely and proper written notice and have failed to exercise
such right within the time or times required under the terms and conditions of
such right. Except as described in the Registration Statement, the General
Disclosure Package and the Prospectus, there are no persons with registration
rights or similar rights to have any securities registered by the Company or any
Subsidiary under the Securities Act.

 

 -14- 

 

 

(ii)         Neither the Company nor any Subsidiary owns any “margin securities”
as that term is defined in Regulation U of the Board of Governors of the Federal
Reserve System (the “Federal Reserve Board”), and none of the proceeds of the
sale of the Securities will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security, for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Securities
to be considered a “purpose credit” within the meanings of Regulation T, U or X
of the Federal Reserve Board.

 

(jj)         Except for this Agreement, neither the Company nor any Subsidiary
is a party to any contract, agreement or understanding with any person that
would give rise to a valid claim against the Company or the Placement Agent for
a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Securities or any transaction contemplated by this
Agreement, the Registration Statement, the General Disclosure Package or the
Prospectus.

 

(kk)       No forward-looking statement (within the meaning of Section 27A of
the Securities Act and Section 21E of the Exchange Act) contained in either the
Registration Statement, the General Disclosure Package or the Prospectus has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith.

 

(ll)         The Company is subject to and in compliance in all material
respects with the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act. The Common Stock is quoted on OTCQB, and the Company has taken no
action designed to, or likely to have the effect of, terminating the quotation
of the Common Stock from OTCQB, nor has the Company received any notification
that OTCQB is contemplating terminating such quotation. The Company has obtained
or will have obtained, or has made or will have made, as applicable, all
necessary consents, approvals, authorizations or orders of, or filing,
notification or registration with, OTCQB required for the quotation of
the Shares and Warrant Shares on OTCQB.

 

(mm)     The Company is in material compliance with all applicable provisions of
the Sarbanes-Oxley Act of 2002 and all applicable rules and regulations
promulgated thereunder or implementing the provisions thereof (the
“Sarbanes-Oxley Act”).

 

(nn)       Neither the Company nor any Subsidiary, nor, to the best of the
Company’s knowledge, any employee or agent of the Company or any Subsidiary, has
made any contribution or other payment to any official of, or candidate for, any
federal, state, local or foreign office in violation of any law (including the
Foreign Corrupt Practices Act of 1977, as amended) or of the character required
to be disclosed in the Registration Statement, the General Disclosure Package or
the Prospectus or a document incorporated by reference therein.

 

 -15- 

 

 

(oo)      There are no transactions, arrangements or other relationships between
and/or among the Company or any Subsidiary, any of their affiliates (as such
term is defined in Rule 405 of the Securities Act) and any unconsolidated
entity, including, but not limited to, any structured finance, special purpose
or limited purpose entity that could reasonably be expected to materially affect
the Company’s or any Subsidiary’s liquidity or the availability of or
requirements for their capital resources required to be described in the
Registration Statement, the General Disclosure Package and the Prospectus or a
document incorporated by reference therein which have not been described as
required.

 

(pp)      There are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of their respective family members, except as
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus.

 

(qq)      The statistical and market related data included in the Registration
Statement, the General Disclosure Package and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate, and
such data agree with the sources from which they are derived.

 

(rr)        The operations of the Company and each Subsidiary are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, applicable money laundering statutes and applicable rules
and regulations thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any Subsidiary with
respect to the Money Laundering Laws is pending, or to the best knowledge of the
Company, threatened.

 

(ss)        Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any Subsidiary is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S.
sanctions administered by OFAC.

 

(tt)        Neither the Company, nor any Subsidiary, nor any of their affiliates
(within the meaning of FINRA Rule 5121(b)(1)(a)) directly or indirectly
controls, is controlled by, or is under common control with, or is an associated
person (within the meaning of Article I, Section l(ee) of the By-laws of FINRA)
of, any member firm of FINRA.

 

 -16- 

 

 

(uu)         All preclinical and clinical studies conducted by or on behalf of
the Company or any Subsidiary that are material to the Company and its
Subsidiaries, taken as a whole, are described in the Registration Statement, the
General Disclosure Package and the Prospectus. To the Company’s knowledge, after
reasonable inquiry, the clinical and preclinical studies conducted by or on
behalf of the Company or any Subsidiary that are described in the Registration
Statement, the General Disclosure Package or the Prospectus or the results of
which are referred to in the Registration Statement, the General Disclosure
Package or the Prospectus were and, if still ongoing, are being conducted in
material compliance with all laws and regulations applicable thereto in the
jurisdictions in which they are being conducted and with all laws and
regulations applicable to preclinical and clinical studies from which data will
be submitted to support marketing approval. The descriptions in the Registration
Statement, the General Disclosure Package and the Prospectus of the results of
such studies are accurate and complete in all material respects and fairly
present the data derived from such studies, and the Company has no knowledge of
any large well-controlled clinical study the aggregate results of which are
inconsistent with or otherwise call into question the results of any clinical
study conducted by or on behalf of the Company or any Subsidiary that are
described in the Registration Statement, the General Disclosure Package or the
Prospectus or the results of which are referred to in the Registration
Statement, the General Disclosure Package or the Prospectus. Except as disclosed
in the Registration Statement, the General Disclosure Package and the
Prospectus, the Company has not received any written notices or statements from
the United States Food and Drug Administration (the “FDA”), the European
Medicines Agency (“EMEA”) or any other governmental agency or authority
imposing, requiring, requesting or suggesting a clinical hold, termination,
suspension or material modification for or of any clinical or preclinical
studies that are described in the Registration Statement, the General Disclosure
Package or the Prospectus or the results of which are referred to in the
Registration Statement, the General Disclosure Package or the Prospectus General
Disclosure Package. The Company has not received and is otherwise not aware of
any notices, correspondence or other communication from the FDA, the EMEA or
other governmental regulatory agency or subdivision thereof, or any
institutional or ethical review boards, asserting non-compliance with any
applicable statutes, rules, regulations, orders, or other laws.

 

(vv)         Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, the Company has not received any written
notices or statements from the FDA, the EMEA or any other governmental agency,
and otherwise has no knowledge or reason to believe, that (i) any new drug
application or marketing authorization application for any product or potential
product of the Company or any Subsidiary is or has been rejected or determined
to be non-approvable or conditionally approvable; (ii) a delay in time for
review and/or approval of a marketing authorization application or marketing
approval application in any other jurisdiction for any product or potential
product of the Company or any Subsidiary is or may be required, requested or
being implemented; (iii) one or more clinical studies for any product or
potential product of the Company or any Subsidiary shall or may be requested or
required in addition to any clinical studies described in the Registration
Statement, the General Disclosure Package or the Prospectus as a precondition to
or condition of issuance or maintenance of a marketing approval for such product
or potential product; (iv) any license, approval, permit or authorization to
conduct any clinical trial of or market any product or potential product of the
Company or any Subsidiary has been, will be or may be suspended, revoked,
modified or limited, except in the cases of clauses (i), (ii), (iii) and (iv)
where such rejections, determinations, delays, requests, suspensions,
revocations, modifications or limitations would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

 -17- 

 

 

(ww)         Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, to the Company’s knowledge, any
preclinical and clinical testing, application for marketing approval of,
manufacture, distribution, promotion and sale of the products and potential
products of the Company or any Subsidiary is in compliance, in all material
respects, with all laws, rules and regulations applicable to such activities,
including without limitation applicable good laboratory practices, good clinical
practices and good manufacturing practices, except for such non-compliance as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The descriptions of the results of such tests and
trials contained in the Registration Statement, the General Disclosure Package
and the Prospectus are accurate in all material respects. Except to the extent
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus, the Company has not received notice of adverse finding, warning
letter or clinical hold notice from the FDA or any non-U.S. counterpart of any
of the foregoing, or any untitled letter or other correspondence or notice from
the FDA or any other governmental authority or agency or any institutional or
ethical review board alleging or asserting noncompliance with any law, rule or
regulation applicable in any jurisdiction, except notices, letters, and
correspondences and non-U.S. counterparts thereof alleging or asserting such
noncompliance as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus,
neither the Company nor any Subsidiary has, either voluntarily or involuntarily,
initiated, conducted or issued, or caused to be initiated, conducted or issued,
any recall, field correction, market withdrawal or replacement, safety alert,
warning, “dear doctor” letter, investigator notice, or other notice or action
relating to an alleged or potential lack of safety or efficacy of any product or
potential product of the Company or any Subsidiary, any alleged product defect
of any product or potential product of the Company or any Subsidiary, or any
violation of any material applicable law, rule, regulation or any clinical trial
or marketing license, approval, permit or authorization for any product or
potential product of the Company or any Subsidiary, and the Company is not aware
of any facts or information that would cause it to initiate any such notice or
action and has no knowledge or reason to believe that the FDA, the EMEA or any
other governmental agency or authority or any institutional or ethical review
board or other non-governmental authority intends to impose, require, request or
suggest such notice or action. The pre-clinical or clinical studies, tests,
investigations, and trials conducted by or on behalf of the Company or any
Subsidiary that are described in the Registration Statement, the General
Disclosure Package or the Prospectus were and, if still in progress, are being,
conducted in compliance with all applicable U.S. and foreign statutes, rules,
regulations, orders, or other laws, and, for any data to be submitted to the FDA
pursuant to such studies, all applicable Good Laboratory Practices and Good
Clinical Practices in all material respects.

 

(xx)        Any certificate signed by or on behalf of the Company and delivered
to the Placement Agent or to counsel for the Placement Agent shall be deemed to
be a representation and warranty by the Company to the Placement Agent and the
Purchasers as to the matters covered thereby.

 

4.     THE CLOSING. The time and date of closing and delivery of the documents
required to be delivered to the Placement Agent pursuant to Sections 5 and 7
hereof shall be at 11:00 A.M., New York time, on or about ________, 2017 (the
“Closing Date”) at the office of Ellenoff Grossman & Schole LLP, 1345 Avenue of
the Americas, New York, New York 10105.

 

 -18- 

 

 

5.     FURTHER AGREEMENTS OF THE COMPANY. The Company agrees with the Placement
Agent and the Purchasers:

 

(a)          To prepare the Rule 462(b) Registration Statement, if necessary, in
a form approved by the Placement Agent and file such Rule 462(b) Registration
Statement with the Commission on the date hereof; to prepare the Prospectus in a
form approved by the Placement Agent containing information previously omitted
at the time of effectiveness of the Registration Statement in reliance on rules
430A, 430B and 430C and to file such Prospectus pursuant to Rule 424(b) under
the Rules and Regulations not later than the second (2nd) business day following
the execution and delivery of this Agreement or, if applicable, such earlier
time as may be required by Rule 430A under the Rules and Regulations; until such
time as the distribution of the Securities is complete (the “Completion Date”),
to notify the Placement Agent immediately of the Company’s intention to file or
prepare any supplement or amendment to any Registration Statement or to
the Prospectus and to make no amendment or supplement to the Registration
Statement, the General Disclosure Package or to the Prospectus to which the
Placement Agent shall reasonably object by notice to the Company after a
reasonable period to review; until the Completion Date, to advise the Placement
Agent, promptly after it receives notice thereof, of the time when any amendment
to any Registration Statement has been filed or becomes effective or any
supplement to the General Disclosure Package or the Prospectus or any amended
Prospectus has been filed and to furnish the Placement Agent copies thereof; to
file promptly all material required to be filed by the Company with the
Commission pursuant to Rule 433(d) or 163(b)(2), as the case may be; to file
promptly all reports and any definitive proxy or information statements required
to be filed by the Company with the Commission pursuant to Section 13(a), 13(c),
14 or 15(d) of the Exchange Act subsequent to the date of the Prospectus and for
so long as the delivery of a prospectus (or in lieu thereof, the notice referred
to in Rule 173(a) under the Rules and Regulations) is required in connection
with the offering or sale of the Securities; to advise the Placement Agent,
promptly after it receives notice thereof, of the issuance by the Commission of
any stop order or of any order preventing or suspending the use of any
Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus, of
the suspension of the qualification of the Securities for offering or sale
in any jurisdiction, of the initiation or threatening of any proceeding for any
such purpose, or of any request by the Commission for the amending or
supplementing of the Registration Statement, the General Disclosure Package or
the Prospectus or for additional information; and, in the event of the issuance
of any stop order or of any order preventing or suspending the use of any
Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus or
suspending any such qualification, and promptly to use its best efforts to
obtain the withdrawal of such order.

 

 -19- 

 

 

(b)          The Company represents and agrees that, unless it obtains the prior
consent of the Placement Agent, it has not made and will not make any offer
relating to the Securities that would constitute a “free writing prospectus” as
defined in Rule 405 under the Rules and Regulations unless the prior written
consent of the Placement Agent has been received (each, a “Permitted Free
Writing Prospectus”); provided that the prior written consent of the Placement
Agent hereto shall be deemed to have been given in respect of the Issuer Free
Writing Prospectus included in Schedule A hereto. The Company represents that it
has treated and agrees that it will treat each Permitted Free Writing Prospectus
as an Issuer Free Writing Prospectus, comply with the requirements of Rules 164
and 433 under the Rules and Regulations applicable to any Issuer Free Writing
Prospectus, including the requirements relating to timely filing with the
Commission, legending and record keeping and will not take any action that would
result in the Placement Agent or the Company being required to file with the
Commission pursuant to Rule 433(d) under the Rules and Regulations a free
writing prospectus prepared by or on behalf of the Placement Agent that the
Placement Agent otherwise would not have been required to file thereunder.

 

(c)          If at any time until the Completion Date, when a Prospectus
relating to the Securities is required to be delivered under the Securities Act,
any event occurs or condition exists as a result of which the Prospectus, as
then amended or supplemented, would include any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, or the Registration Statement, as then amended or supplemented,
would include any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein not misleading, or if for
any other reason it is necessary at any time to amend or supplement any
Registration Statement or the Prospectus to comply with the Securities Act or
the Exchange Act, the Company will promptly notify the Placement Agent, and upon
the Placement Agent’s request, the Company will promptly prepare and file with
the Commission, at the Company’s expense, an amendment to the Registration
Statement or an amendment or supplement to the Prospectus that corrects such
statement or omission or effects such compliance and will deliver to the
Placement Agent, without charge, such number of copies thereof as the Placement
Agent may reasonably request. The Company consents to the use of the
Prospectus or any amendment or supplement thereto by the Placement Agent.

 

(d)          If the General Disclosure Package is being used to solicit offers
to buy the Securities at a time when the Prospectus is not yet available to
prospective purchasers and any event shall occur as a result of which, in the
judgment of the Company or in the reasonable opinion of the Placement Agent, it
becomes necessary to amend or supplement the General Disclosure Package in order
to make the statements therein, in the light of the circumstances then
prevailing, not misleading, or to make the statements therein not conflict with
the information contained or incorporated by reference in the Registration
Statement then on file and not superseded or modified, or if it is necessary at
any time to amend or supplement the General Disclosure Package to comply with
any law, the Company promptly will either (i) prepare, file with the Commission
(if required) and furnish to the Placement Agent and any dealers an appropriate
amendment or supplement to the General Disclosure Package or (ii) prepare and
file with the Commission an appropriate filing under the Exchange Act which
shall be incorporated by reference in the General Disclosure Package so that the
General Disclosure Package as so amended or supplemented will not, in the light
of the circumstances then prevailing, be misleading or conflict with the
Registration Statement then on file, or so that the General Disclosure Package
will comply with law.

 

 -20- 

 

 

(e)          If at any time following issuance of an Issuer Free Writing
Prospectus there occurred or occurs an event or development as a result of which
such Issuer Free Writing Prospectus conflicted or will conflict with the
information contained in the Registration Statement, any Pricing Prospectus or
the Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof and not superseded or modified
or included or would include an untrue statement of a material fact or omitted
or would omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances prevailing at the subsequent time, not misleading, the Company has
promptly notified or will promptly notify the Placement Agent so that any use of
the Issuer Free Writing Prospectus may cease until it is amended or supplemented
and has promptly amended or will promptly amend or supplement, at its own
expense, such Issuer Free Writing Prospectus to eliminate or correct such
conflict, untrue statement or omission. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s Information (as defined
in Section 17).

 

(f)          To the extent not available on the Commission’s EDGAR system or any
successor system, to furnish promptly to the Placement Agent and to counsel for
the Placement Agent a signed copy of the Registration Statement as originally
filed with the Commission, and of each amendment thereto filed with
the Commission, including all consents and exhibits filed therewith.

 

(g)          To the extent not available on the Commission’s EDGAR system or any
successor system, to deliver promptly to the Placement Agent in New York City
such number of the following documents as the Placement Agent shall reasonably
request: (i) conformed copies of the Registration Statement as originally
filed with the Commission (in each case excluding exhibits), (ii) each
Preliminary Prospectus, (iii) any Issuer Free Writing Prospectus, (iv) the
Prospectus (the delivery of the documents referred to in clauses (i),
(ii), (iii) and (iv) of this paragraph (g) to be made not later than 10:00 A.M.,
New York time, on the business day following the execution and delivery of this
Agreement), (v) conformed copies of any amendment to the Registration Statement
(excluding exhibits), (vi) any amendment or supplement to the General Disclosure
Package or the Prospectus (the delivery of the documents referred to in clauses
(v) and (vi) of this paragraph (g) to be made not later than 10:00 A.M., New
York City time, on the business day following the date of such amendment or
supplement) and (vii) any document incorporated by reference in the Registration
Statement, the General Disclosure Package or the Prospectus (excluding exhibits
thereto) (the delivery of the documents referred to in clause (vii) of this
paragraph (g) to be made not later than 10:00 A.M., New York City time, on the
business day following the date of such document).

 

 -21- 

 

 

(h)          To make generally available to its stockholders as soon as
practicable, but in any event not later than fifteen (15) months after the
effective date of each Registration Statement (as defined in Rule 158(c) under
the Rules and Regulations), an earnings statement of the Company and any
Subsidiary (which need not be audited) complying with Section 11(a) of the
Securities Act and the Rules and Regulations (including, at the option of the
Company, Rule 158); and to furnish to its stockholders as soon as practicable
after the end of each fiscal year an annual report (including a balance sheet
and statements of income, stockholders’ equity and cash flows of the Company and
its consolidated subsidiaries certified by independent public accountants) and
as soon as possible after each of the first three fiscal quarters of each fiscal
year (beginning with the first fiscal quarter after the effective date of such
Registration Statement), consolidated summary financial information of the
Company and its subsidiaries for such quarter in reasonable detail.

 

(i)          To take promptly from time to time such actions as the Placement
Agent may reasonably request to qualify the Securities for offering and sale
under the securities or Blue Sky laws of such jurisdictions (domestic or
foreign) as the Placement Agent may designate and to continue such
qualifications in effect, and to comply with such laws, for so long as required
to permit the offer and sale of the Securities in such jurisdictions; provided
that the Company shall not be obligated to qualify as foreign corporations in
any jurisdiction in which they are not so qualified or to file a general consent
to service of process in any jurisdiction.

 

(j)          To the extent not available on the Commission’s EDGAR system or any
successor system, during the period of two (2) years from the date hereof, to
deliver to the Placement Agent, (i) as soon as they are available, copies of all
reports or other communications furnished to stockholders (other than reports,
proxy statements and other information that is electronically filed with the
Commission via EDGAR or any successor system), and (ii) as soon as they are
available, copies of any reports and financial statements furnished or filed
with the Commission or any national securities exchange or automatic quotation
system on which the Company’s securities are listed or quoted.

 

(k)          That the Company will not, for a period of thirty (30) days from
the date of the Prospectus (the “Lock-Up Period”), without the prior written
consent of the Placement Agent, directly or indirectly offer, sell, assign,
transfer, pledge, contract to sell, or otherwise dispose of, any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock, other than: (i) the Company’s sale of the Securities hereunder
and any exercise of the Warrants or the Pre-Funded Warrants; (ii) the issuance
of restricted Common Stock or options to acquire Common Stock pursuant to the
Company’s employee benefit plans, qualified stock option plans or other employee
compensation plans as such plans are in existence on the date hereof and
described in the Prospectus (collectively, the “Incentive Plans”); and (iii) the
issuance of Common Stock pursuant to the valid exercises of options, warrants,
convertible securities or rights outstanding on the date hereof or pursuant to
valid exercises of securities issued pursuant to an Incentive Plan (whether or
not such securities are outstanding as of the date hereof) (collectively, an
“Exempt Issuance”); provided, however, that the foregoing prohibition on
issuances of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock shall not apply to any issuance at an effective
per share price that exceeds the Class A Unit Purchase Price (subject to
adjustment for reverse and forward stock splits and similar transactions). The
Company also agrees that, during the Lock-Up Period, the Company will not file
any registration statement, preliminary prospectus or prospectus, or any
amendment or supplement thereto, under the Securities Act for any such
transaction or which registers, or offers for sale, Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
except for a registration statement on Form S-8 relating to Incentive Plans.

 

 -22- 

 

 

(l)          Until the Completion Date, to supply the Placement Agent with
copies of all correspondence to and from, and all documents issued to and by,
the Commission in connection with the registration of the Securities under the
Securities Act or the Registration Statement, any Preliminary Prospectus or the
Prospectus, or any amendment or supplement thereto or document incorporated by
reference therein.

 

(m)          Until the time that no Purchaser holds any Pre-Funded Warrants or
Warrants, the Company covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act, even if
the Company is not then subject to the reporting requirements of the Exchange
Act.

 

(n)          Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Placement Agent is notified), without the prior written
consent of the Placement Agent, unless in the judgment of the Company and its
counsel, and after notification to the Placement Agent, such press release or
communication is required by law.

 

(o)          Until the Completion Date, that the Company will not, and will
cause its affiliated purchasers (as defined in Regulation M under the Exchange
Act) not to, either alone or with one or more other persons, bid for or
purchase, for any account in which it or any of its affiliated purchasers has a
beneficial interest, any Securities, or attempt to induce any person to purchase
any Securities; and not to, and to cause its affiliated purchasers not to, make
bids or purchase for the purpose of creating actual, or apparent, active trading
in or of raising the price of the Securities.

 

(p)          Not to take any action prior to the Closing Date which would
require the Prospectus to be amended or supplemented pursuant to Section 5.

 

(q)          To at all times comply in all material respects with all applicable
provisions of the Sarbanes-Oxley Act in effect from time to time.

 

(r)          To apply the net proceeds from the sale of the Securities as set
forth in the Registration Statement, the General Disclosure Package and the
Prospectus under the heading “Use of Proceeds.”

 

(s)          To use its best efforts to list and maintain the listing or
quotation, subject to notice of issuance, the Shares and Warrant Shares on OTCQB
or a national securities exchange.

 

(t)          To use its best efforts to assist the Placement Agent with any
filings with FINRA and obtaining clearance from FINRA as to the amount of
compensation allowable or payable to the Placement Agent.

 

 -23- 

 

 

(u)          To use its best efforts to do and perform all things required to be
done or performed under this Agreement by the Company prior to the Closing Date
and to satisfy all conditions precedent to the delivery of the Securities.

 

6.     PAYMENT OF EXPENSES. The Company agrees to pay, or reimburse if paid by
the Placement Agent, whether or not the transactions contemplated hereby are
consummated or this Agreement is terminated: (a) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities to the
Purchasers, and any taxes payable in that connection; (b) the costs incident to
the registration of the Securities under the Securities Act, to the extent
applicable; (c) the costs incident to the preparation, printing and distribution
of the Registration Statement, any Preliminary Prospectus, any Pricing
Prospectus, any Issuer Free Writing Prospectus, the General Disclosure Package,
the Prospectus, any amendments, supplements and exhibits thereto or any document
incorporated by reference therein and the costs of printing, reproducing and
distributing any transaction document by mail, telex or other means of
communications; (d) the filing fees and other costs (excluding fees and expenses
of counsel for the Placement Agent, if any) of any required review by FINRA of
the terms of the sale of the Securities and any filings made with FINRA; (e) any
applicable listing, quotation or other fees; (f) the filing fees and other costs
(including fees and expenses of counsel to the Placement Agent, if applicable)
of qualifying the Securities for offering and sale under the securities laws of
the several jurisdictions as provided in Section 5(i) and of preparing, printing
and distributing wrappers, Blue Sky Memoranda and Legal Investment Surveys not
to exceed, in the aggregate, $10,000; (g) the cost of preparing and printing
stock certificates and Warrant and Pre-Funded Warrant agreements; (h) all fees
and expenses of the registrar and transfer agent of the Common Stock and any
registrar and transfer agent of the Warrants and the Pre-Funded Warrants; and
(i) all other costs and expenses of the Company incident to the offering of the
Securities or the performance of the obligations of the Company under this
Agreement (including, without limitation, the fees and expenses of the Company’s
counsel and the Company’s independent accountants and the travel and other
reasonable documented expenses incurred by Company personnel in connection with
any “road show” including, without limitation, any expenses advanced by the
Placement Agent on the Company’s behalf (which will be promptly reimbursed));
provided that, except to the extent otherwise provided in this Section 6 and in
Sections 8 and 10, the Placement Agent shall pay its own costs and expenses. In
addition, the Company will reimburse the Placement Agent for its reasonable
out-of-pocket expenses of up to $25,000 and for the legal fees and disbursements
of its counsel of up to $75,000 in connection with the purchase and sale of the
Securities contemplated hereby. For the avoidance of doubt, the Company’s
reimbursement obligation under the immediately preceding sentence shall not
exceed $100,000 in the aggregate.

 

 -24- 

 

 

7.     CONDITIONS TO THE OBLIGATIONS OF THE COMPANY, THE PLACEMENT AGENT AND THE
PURCHASERS, AND THE SALE OF THE SHARES AND THE WARRANTS. The respective
obligations of the Placement Agent hereunder and the Purchasers under the
Subscription Agreements, and the Closing of the sale of the Securities, are
subject to the accuracy, when made and as of the Applicable Time and on the
Closing Date, of the representations and warranties of the Company contained
herein, to the accuracy of the statements of the Company made in any
certificates pursuant to the provisions hereof, to the performance by the
Company of its obligations hereunder, and to each of the following additional
terms and conditions:

 

(a)          No stop order suspending the effectiveness of the Registration
Statement or any part thereof, preventing or suspending the use of any
Preliminary Prospectus, any Pricing Prospectus, the Prospectus or any Permitted
Free Writing Prospectus or any part thereof shall have been issued and no
proceedings for that purpose or pursuant to Section 8A under the Securities Act
shall have been initiated or threatened by the Commission, and all requests for
additional information on the part of the Commission (to be included or
incorporated by reference in the Registration Statement or the Prospectus or
otherwise) shall have been complied with to the reasonable satisfaction of the
Placement Agent; the Rule 462(b) Registration Statement, if any, each Issuer
Free Writing Prospectus, if any, and the Prospectus shall have been filed with
the Commission within the applicable time period prescribed for such filing by,
and in compliance with, the Rules and Regulations and in accordance
with Section 5(a) and the Rule 462(b) Registration Statement, if any, shall have
become effective immediately upon its filing with the Commission; and FINRA
shall have raised no objection to the fairness and reasonableness of the terms
of this Agreement or the transactions contemplated hereby.

 

(b)          The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement or any
amendment or supplement thereto contains an untrue statement of a fact which, in
the opinion of counsel for the Placement Agent, is material or omits to state
any fact which, in the opinion of such counsel, is material and is required to
be stated therein or is necessary to make the statements therein not misleading,
or that the General Disclosure Package, any Issuer Free Writing Prospectus or
the Prospectus or any amendment or supplement thereto contains an untrue
statement of fact which, in the opinion of such counsel, is material or omits to
state any fact which, in the opinion of such counsel, is material and is
necessary in order to make the statements, in the light of the circumstances
in which they were made, not misleading.

 

(c)          All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of this Agreement, the Subscription
Agreements, the Securities, the Registration Statement, the General Disclosure
Package, each Issuer Free Writing Prospectus, if any, and the Prospectus and all
other legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Placement Agent, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.

 

 -25- 

 

 

(d)          (i) Mitchell Silberberg & Knupp LLP shall have furnished to the
Placement Agent, such counsel’s written opinion and negative assurances
statement, as counsel to the Company, addressed to the Placement Agent (and the
written opinion shall also be addressed to the Purchasers) and dated the Closing
Date, in a form reasonably acceptable to the Placement Agent and its counsel,
subject to reasonably acceptable qualifications, limitations and assumptions.

 

(ii) Banks, Gilson & Lione LLP shall have furnished to the Placement Agent, such
counsel’s opinion and negative assurance letter, as intellectual property
counsel to the Company, dated the Closing Date, and addressed to the Placement
Agent, in a form and substance reasonably satisfactory to the Placement Agent
and its counsel.

 

(e)          The Placement Agent shall have received a letter of BDO USA, LLP,
on the date hereof and on the Closing Date, addressed to the Placement Agent,
confirming that they are independent public accountants within the meaning of
the Securities Act and are in compliance with the applicable requirements
relating to the qualifications of accountants under Rule 2-01 of Regulation S-X
of the Commission, and confirming, as of the date of each such letter (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in the General Disclosure
Package, as of a date not prior to the date hereof or more than five days prior
to the date of such letter), the conclusions and findings of said firm with
respect to the financial information and other matters required by the Placement
Agent.

 

(f)          The Company shall have furnished to the Placement Agent a
certificate, dated the Closing Date, of its Chief Executive Officer, its
President or a Vice President and its Chief Financial Officer stating that (i)
such officers have carefully examined the Registration Statement, the General
Disclosure Package, any Permitted Free Writing Prospectus and the Prospectus
and, in their opinion, the Registration Statement and each amendment thereto, at
the Applicable Time and as of the date of this Agreement and as of the Closing
Date did not include any untrue statement of a material fact and did not omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and the General Disclosure Package, as of the
Applicable Time and as of the Closing Date, any Permitted Free Writing
Prospectus as of its date and as of the Closing Date, the Prospectus and
each amendment or supplement thereto, as of the respective date thereof and as
of the Closing Date, did not include any untrue statement of a material fact and
did not omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances in which they were made, not
misleading, (ii) since the effective date of the Registration Statement, no
event has occurred which should have been set forth in a supplement or amendment
to the Registration Statement, the General Disclosure Package or the Prospectus,
(iii) to the best of their knowledge after reasonable investigation, as of the
Closing Date, the representations and warranties of the Company in this
Agreement are true and correct and the Company has complied with all agreements
and satisfied all conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date, and (iv) there has not been, subsequent to the
date of the most recent audited financial statements included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus, any material adverse change in the financial position or results of
operations of the Company or any Subsidiary, or any change or development that,
singularly or in the aggregate, would involve a material adverse change or a
prospective material adverse change, in or affecting the condition (financial or
otherwise), results of operations, business, assets or prospects of the Company
or any Subsidiary when taken as a whole, except as set forth in the Registration
Statement, the General Disclosure Package and the Prospectus.

 

 -26- 

 

 

(g)          Since the date of the latest audited financial statements included
in the Registration Statement, the General Disclosure Package and the Prospectus
or incorporated by reference therein as of the date hereof, (i) neither the
Company nor any Subsidiary shall have sustained any loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth in the Registration Statement, the
General Disclosure Package and the Prospectus, and (ii) there shall not have
been any change in the capital stock or long-term debt of the Company or any
Subsidiary, or any change, or any development involving a prospective change, in
or affecting the business, management, financial position, stockholders’ equity
or results of operations of the Company, otherwise than as set forth in the
Registration Statement, the General Disclosure Package and the Prospectus, the
effect of which, in any such case described in clause (i) or (ii) of this
paragraph (g) is, in the judgment of the Placement Agent, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated in the
General Disclosure Package.

 

(h)          No action shall have been taken and no law, statute, rule,
regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would prevent the issuance or sale of
the Securities or materially and adversely affect or potentially materially and
adversely affect the business or operations of the Company or any Subsidiary;
and no injunction, restraining order or order of any other nature by any federal
or state court of competent jurisdiction shall have been issued which would
prevent the issuance or sale of the Securities or materially and adversely
affect or potentially materially and adversely affect the business or operations
of the Company or any Subsidiary.

 

(i)          Subsequent to the execution and delivery of this Agreement there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange, NYSE MKT or the NASDAQ Stock Market or
in the over-the-counter market, or trading in any securities of the Company on
any exchange or in the over-the-counter market shall have been suspended or
materially limited, or minimum or maximum prices or maximum range for prices
shall have been established on any such exchange or such market by the
Commission, by such exchange or market or by any other regulatory body or
governmental authority having jurisdiction, (ii) a banking moratorium shall have
been declared by Federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities, or the subject of an act of terrorism, or there shall have been an
outbreak of or escalation in hostilities involving the United States, or there
shall have been a declaration of a national emergency or war by the United
States or (iv) there shall have occurred such a material adverse change in
general economic, political or financial conditions (or the effect of
international conditions on the financial markets in the United States shall be
such) as to make it, in the judgment of the Placement Agent, impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated in the Registration Statement, the General
Disclosure Package and the Prospectus.

 

 -27- 

 

 

(j)          The Company shall have entered into Subscription Agreements with
each of the Purchasers (other than Purchasers that do not enter into a
Subscription Agreement) and such agreements shall be in full force and effect.

 

(k)          FINRA shall have raised no objection as to the amount of
compensation allowable or payable to the Placement Agent as described in the
General Disclosure Package, any Pricing Prospectus or any Preliminary
Prospectus.

 

(l)          The Company shall have extinguished at least $650,000 of the
outstanding Series B Senior Secured Convertible Notes with proceeds of the
Offering in accordance with the “Use of Proceeds” in the Prospectus and shall
have provided evidence thereof to the Placement Agent that is reasonably
satisfactory to the Placement Agent.

 

(m)          Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, opinions, certificates, letters or
documents as the Placement Agent shall have reasonably requested.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

 

8.     INDEMNIFICATION AND CONTRIBUTION.

 

(a)          The Company shall indemnify and hold harmless the Placement Agent,
its affiliates and each of its and their respective directors, officers,
members, employees, representatives and agents and its affiliates, and each of
its and their respective directors, officers, members, employees,
representatives and agents and each person, if any, who controls the Placement
Agent within the meaning of Section 15 of the Securities Act of or Section 20 of
the Exchange Act (collectively the “Placement Agent Indemnified Parties,” and
each a “Placement Agent Indemnified Party”) against any loss, claim, damage,
expense or liability whatsoever (or any action, investigation or proceeding in
respect thereof), joint or several, to which such Placement Agent Indemnified
Party may become subject, under the Securities Act or otherwise, insofar as such
loss, claim, damage, expense, liability, action, investigation or proceeding
arises out of or is based upon (A) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, any
Preliminary Prospectus, any Pricing Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Rules and Regulations, or the Prospectus, or in any
amendment or supplement thereto or document incorporated by reference therein,
(B) the omission or alleged omission to state in the Registration Statement, any
Preliminary Prospectus, any Pricing Prospectus, any Issuer Free Writing
Prospectus, any ”issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Rules and Regulations, or the Prospectus, or in any
amendment or supplement thereto or document incorporated by reference therein, a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or (C) any breach of the representations and warranties
of the Company contained herein or in the Subscription Agreements or failure of
the Company to perform its obligations hereunder or thereunder or pursuant to
any law, any act or failure to act, or any alleged act or failure to act, by the
Placement Agent in connection with, or relating in any manner to, the Securities
or the Offering, and which is included as part of or referred to in any loss,
claim, damage, expense, liability, action, investigation or proceeding arising
out of or based upon matters covered by subclause (A), (B) or (C) above of this
Section 8(a) (provided that the Company shall not be liable in the case of any
matter covered by this subclause (C) to the extent that it is determined in a
final judgment by a court of competent jurisdiction that such loss, claim,
damage, expense or liability resulted directly from any such act or failure to
act undertaken or omitted to be taken by the Placement Agent through its gross
negligence or willful misconduct), and shall reimburse the Placement
Agent Indemnified Party promptly upon demand for any legal fees or other
expenses reasonably incurred by that Placement Agent Indemnified Party in
connection with investigating, or preparing to defend, or defending against, or
appearing as a third party witness in respect of, or otherwise incurred in
connection with, any such loss, claim, damage, expense, liability, action,
investigation or proceeding, as such fees and expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage, expense or liability arises out of or is
based upon an untrue statement or alleged untrue statement in, or omission or
alleged omission from the Registration Statement, any Preliminary Prospectus,
any Pricing Prospectus, any Issuer Free Writing Prospectus, any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
Rules and Regulations, or the Prospectus, or in any amendment or supplement
thereto or document incorporated by reference therein made in reliance upon and
in conformity with written information furnished to the Company by the Placement
Agent specifically for use therein, which information the parties hereto agree
is limited to the Placement Agent’s Information (as defined in
Section 17).  This indemnity agreement is not exclusive and will be in addition
to any liability, which the Company might otherwise have and shall not limit any
rights or remedies which may otherwise be available at law or in equity to the
Placement Agent Indemnified Party.

 

 -28- 

 

 

(b)          The Placement Agent shall indemnify and hold harmless the Company
and its directors, its officers who signed the Registration Statement and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively the “Company
Indemnified Parties” and each a “Company Indemnified Party”) against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), joint or several, to which such Company
Indemnified Party may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, expense, liability, action, investigation
or proceeding arises out of or is based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement, any
Preliminary Prospectus, any Pricing Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Rules and Regulations, or the Prospectus, or in any
amendment or supplement thereto or document incorporated by reference therein,
or (ii) the omission or alleged omission to state in the Registration Statement,
any Preliminary Prospectus, any Pricing Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Rules and Regulations, or the Prospectus, or in any
amendment or supplement thereto or document incorporated by reference therein, a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but in each case only to the extent that the untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company by the Placement Agent specifically for use therein, which information
the parties hereto agree is limited to the Placement Agent’s Information as
defined in Section 17 and shall reimburse the Company for any legal or other
expenses reasonably incurred by such party in connection with investigating or
preparing to defend or defending against or appearing as third party witness in
connection with any such loss, claim, damage, liability, action, investigation
or proceeding, as such fees and expenses are incurred. Notwithstanding the
provisions of this Section 8(b) in no event shall any indemnity by the Placement
Agent under this Section 8(b) exceed the total compensation received by the
Placement Agent in accordance with Section 2.5.

 

 -29- 

 

 

(c)          Promptly after receipt by an indemnified party under this Section 8
of notice of the commencement of any action, the indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8 notify such indemnifying party in writing of the commencement of that
action; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have under this Section 8
except to the extent it has been materially prejudiced by such failure; and,
provided, further, that the failure to notify an indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 8. If any such action shall be brought against
an indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense of such action with counsel reasonably satisfactory to the
indemnified party (which counsel shall not, except with the written consent of
the indemnified party, be counsel to the indemnifying party). After notice from
the indemnifying party to the indemnified party of its election to assume the
defense of such action, except as provided herein, the indemnifying party shall
not be liable to the indemnified party under Section 8 for any legal or other
expenses subsequently incurred by the indemnified party in connection with the
defense of such action other than reasonable costs of investigation; provided,
however, that any indemnified party shall have the right to employ separate
counsel in any such action and to participate in the defense of such action but
the fees and expenses of such counsel (other than reasonable costs of
investigation) shall be at the expense of such indemnified party unless (i) the
employment thereof has been specifically authorized in writing by the Company in
the case of a claim for indemnification under Section 8(a) or Section 2(f) or
the Placement Agent in the case of a claim for indemnification under
Section 8(b), (ii) such indemnified party shall have been advised by its counsel
that there may be one or more legal defenses available to it which are different
from or additional to those available to the indemnifying party that make it
inadvisable for joint representation by one counsel, or (iii) the indemnifying
party has failed to assume the defense of such action and employ counsel
reasonably satisfactory to the indemnified party within a reasonable period of
time after notice of the commencement of the action or the indemnifying party
does not diligently defend the action after assumption of the defense, in which
case, if such indemnified party notifies the indemnifying party in writing that
it elects to employ separate counsel at the expense of the indemnifying party,
the indemnifying party shall not have the right to assume the defense of (or, in
the case of a failure to diligently defend the action after assumption of the
defense, to continue to defend) such action on behalf of such indemnified party
and the indemnifying party shall be responsible for legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense of such action; provided, however, that the indemnifying party shall
not, in connection with any one such action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties (in addition to any local counsel), which firm shall be
designated in writing by the Placement Agent if the indemnified parties under
this Section 8 consist of any Placement Agent Indemnified Party or by the
Company if the indemnified parties under this Section 8 consist of any Company
Indemnified Parties. Subject to this Section 8(c), the amount payable by an
indemnifying party under Section 8 shall include, but not be limited to, (x)
reasonable legal fees and expenses of counsel to the indemnified party and any
other expenses in investigating, or preparing to defend or defending against, or
appearing as a third party witness in respect of, or otherwise incurred in
connection with, any action, investigation, proceeding or claim, and (y) all
amounts paid in settlement of any of the foregoing. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of judgment with respect to any pending or
threatened action or any claim whatsoever, in respect of which indemnification
or contribution could be sought under this Section 8 (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party in form and substance reasonably satisfactory to such
indemnified party from all liability arising out of such action or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party. Subject to the
provisions of the following sentence, no indemnifying party shall be liable for
settlement of any pending or threatened action or any claim whatsoever that is
effected without its written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with its written consent, if its consent
has been unreasonably withheld or delayed or if there be a judgment for the
plaintiff in any such matter, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment. In addition, if at any time an
indemnified party shall have requested that an indemnifying party reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated
herein effected without its written consent if (i) such settlement is entered
into more than forty-five (45) days after receipt by such indemnifying party of
the request for reimbursement, (ii) such indemnifying party shall have received
notice of the terms of such settlement at least thirty (30) days prior to such
settlement being entered into and (iii) such indemnifying party shall not have
reimbursed such indemnified party in accordance with such request prior to the
date of such settlement.

 

 -30- 

 

 

(d)          If the indemnification provided for in this Section 8 is
unavailable or insufficient to hold harmless an indemnified party under
Section 8(a) or Section 8(b), then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid, payable or
otherwise incurred by such indemnified party as a result of such loss, claim,
damage, expense or liability (or any action, investigation or proceeding in
respect thereof), as incurred, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by the Company on the one hand and the
Placement Agent on the other hand from the offering of the Securities, or (ii)
if the allocation provided by clause (i) of this Section 8(d) is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) of this Section 8(d) but also the
relative fault of the Company on the one hand and the Placement Agent on the
other with respect to the statements, omissions, acts or failures to act which
resulted in such loss, claim, damage, expense or liability (or any action,
investigation or proceeding in respect thereof) as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Placement Agent on the other with respect to such offering
shall be deemed to be in the same proportion as the total net proceeds from the
offering of the Securities purchased under this Agreement (before deducting
expenses) received by the Company bear to the total Placement Fee received
by the Placement Agent in connection with the Offering, in each case as set
forth in the table on the cover page of the Prospectus. The relative fault of
the Company on the one hand and the Placement Agent on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Placement Agent on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement, omission, act or failure to act; provided that the
parties hereto agree that the written information furnished to the Company by
the Placement Agent for use in the Registration Statement, any Preliminary
Prospectus, any Pricing Prospectus, any Issuer Free Writing Prospectus,
any “issuer information” filed or required to be filed pursuant to Rule 433(d)
under the Rules and Regulations, or the Prospectus, or in any amendment or
supplement thereto or document incorporated by reference therein,
consists solely of the Placement Agent’s Information as defined in Section 17.
The Company and the Placement Agent agree that it would not be just and
equitable if contributions pursuant to this Section 8(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, damage, expense,
liability, action, investigation or proceeding referred to above in this
Section 8(d) shall be deemed to include, for purposes of this Section 8(d). any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating, preparing to defend or defending against or
appearing as a third party witness in respect of, or otherwise incurred in
connection with, any such loss, claim, damage, expense, liability, action,
investigation or proceeding. Notwithstanding the provisions of this
Section 8(d), the Placement Agent shall not be required to contribute any amount
in excess of the total compensation received by the Placement Agent in
accordance with Section 2.5 less the amount of any damages which the Placement
Agent has otherwise paid or become liable to pay by reason of any untrue or
alleged untrue statement, omission or alleged omission, act or alleged act or
failure to act or alleged failure to act. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

 -31- 

 

 

9.     TERMINATION. The obligations of the Placement Agent and the Purchasers
hereunder and under the Subscription Agreements may be terminated by the
Placement Agent, in its absolute discretion by notice given to the Company prior
to delivery of and payment for the Securities if, prior to that time, (i) any of
the conditions to closing in Section 7 shall not have been satisfied in full and
shall not have been expressly waived in writing by the Placement Agent, (ii) any
of the events described in Section 7(a), (b), (g), (h) or (i) shall have
occurred or (iii) the Purchasers shall decline to purchase the Securities for
any reason permitted under this Agreement or the Subscription Agreements.

 

10.   REIMBURSEMENT OF PLACEMENT AGENT’S EXPENSES. Notwithstanding anything to
the contrary in this Agreement, if (a) this Agreement shall have been terminated
pursuant to Section 9, (b) the Company shall fail to tender the Securities for
delivery to the Purchasers for any reason not permitted under this Agreement,
(c) the Purchasers shall decline to purchase the Securities for any reason
permitted under this Agreement or (d) the sale of the Securities is not
consummated because any condition to the obligations of the Purchasers or the
Placement Agent set forth herein is not satisfied or because of the refusal,
inability or failure on the part of the Company to perform any agreement herein
or to satisfy any condition or to comply with the provisions hereof, then in
addition to the payment of amounts in accordance with Section 6 the Company
shall reimburse the Placement Agent for the reasonable documented and
accountable fees and expenses of the Placement Agent’s counsel and for such
other out-of-pocket expenses as shall have been reasonably incurred by them in
connection with this Agreement and the proposed purchase of the Securities, and
upon demand the Company shall pay the full amount thereof to the Placement
Agent.

 

11.   ABSENCE OF FIDUCIARY RELATIONSHIP. The Company acknowledges and agrees
that:

 

(a)          the Placement Agent’s responsibility to the Company is solely
contractual in nature, the Placement Agent has been retained solely to act as
Placement Agent in connection with the Offering and no fiduciary, advisory or
agency relationship between the Company and the Placement Agent has been
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether the Placement Agent has advised or is advising the
Company on other matters;

 

(b)          the price of the Securities set forth in this Agreement was
established by the Company following discussions and arms-length negotiations
with the Placement Agent and the Purchasers, and the Company is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated by this Agreement;

 

(c)          it has been advised that the Placement Agent and its affiliates
are engaged in a broad range of transactions which may involve interests that
differ from those of the Company and that the Placement Agent has no obligation
to disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and

 

 -32- 

 

 

(d)          it waives, to the fullest extent permitted by law, any claims it
may have against the Placement Agent for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that the Placement Agent shall have no
liability (whether direct or indirect) to the Company in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of the Company, including stockholders, employees or creditors of
the Company.

 

12.   SUCCESSORS; PERSONS ENTITLED TO BENEFIT OF AGREEMENT. This Agreement shall
inure to the benefit of and be binding upon the Placement Agent, the Company,
and their respective successors and assigns. This Agreement shall also inure to
the benefit of the Purchasers, and each of their respective successors and
assigns, which shall be third party beneficiaries hereof, including, without
limitation, as third party beneficiaries of the representations and warranties
of the Company set forth herein. Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any person, other than the
persons mentioned in the preceding sentences, any legal or equitable right,
remedy or claim under or in respect of this Agreement, or any provisions herein
contained, this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person; except that the representations, warranties,
covenants, agreements and indemnities of the Company contained in this Agreement
shall also be for the benefit of the Placement Agent Indemnified Parties and the
indemnities of the  Placement Agent shall be for the benefit of the Company
Indemnified Parties. It is understood that the Placement Agent’s responsibility
to the Company is solely contractual in nature and the Placement Agent does not
owe the Company, or any other party, any fiduciary duty as a result of this
Agreement.

 

13.   SURVIVAL OF INDEMNITIES, REPRESENTATIONS, WARRANTIES, ETC. The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company and the Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the Securities.
Notwithstanding any termination of this Agreement, including without limitation
any termination pursuant to Sections 9 or 10, the indemnity and contribution
agreements contained in Section 8 and the covenants, representations, warranties
set forth in this Agreement shall not terminate and shall remain in full force
and effect at all times.

 

14.   NOTICES. All statements, requests, notices and agreements hereunder shall
be in writing, and:

 

(a)          if to the Placement Agent, shall be delivered or sent by mail,
telex, facsimile transmission or overnight courier to Roth Capital Partners,
LLC, 888 San Clemente Drive, Newport Beach, California 92660, Attention: Aaron
Gurewitz, Fax: (949) 720-7227, with a copy (which shall not constitute notice)
to: Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas, New York, NY
10020, Attention: Robert F. Charron, Fax (212) 401-4741; and

 

(b)          if to the Company, shall be delivered or sent by mail, telex,
facsimile transmission or overnight courier to 2441 South 3850 West, Salt Lake
City, Utah 84120, Attention: Chief Financial Officer, Fax: (801) 990-1051, with
a copy (which shall not constitute notice) to: Mitchell Silberberg & Knupp LLP,
11377 W. Olympic Blvd., Los Angeles, CA 90064 Attention: Kevin Friedmann.

 

 -33- 

 

 

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof, except that any such statement, request, notice or
agreement delivered or sent by email shall take effect at the time of
confirmation of receipt thereof by the recipient thereof.

 

15.   DEFINITION OF CERTAIN TERMS. For purposes of this Agreement, “business
day” means any day on which the New York Stock Exchange, Inc. is open for
trading.

 

16.   GOVERNING LAW, AGENT FOR SERVICE AND JURISDICTION. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
including without limitation Section 5-1401 of the New York General Obligations
Law. No legal proceeding may be commenced, prosecuted or continued in any court
other than the courts of the State of New York located in the City and County of
New York or in the United States District Court for the Southern District of New
York, which courts shall have jurisdiction over the adjudication of such
matters, and the Company and the Placement Agent each hereby consent to the
jurisdiction of such courts and personal service with respect thereto. The
Company and the Placement Agent each hereby consent to personal jurisdiction,
service and venue in any court in which any legal proceeding arising out of or
in any way relating to this Agreement is brought by any third party against
the Company or the Placement Agent. The Company and the Placement Agent each
hereby waive all right to trial by jury in any legal proceeding (whether based
upon contract, tort or otherwise) in any way arising out of or relating to this
Agreement. The Company agrees that a final judgment in any such legal proceeding
brought in any such court shall be conclusive and binding upon the Company and
the Placement Agent and may be enforced in any other courts in the jurisdiction
of which the Company is or may be subject, by suit upon such judgment.

 

17.   PLACEMENT AGENT’S INFORMATION. The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the Placement Agent’s Information
consists solely of the following information in the Prospectus: the first
sentence of the first paragraph under the subheading “Electronic Distribution”
under the heading “Plan of Distribution.”

 

18.    PARTIAL UNENFORCEABILITY. The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision
hereof. If any section, paragraph, clause or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

19.   GENERAL. This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof; provided, however, that the Engagement Agreement, dated August
12, 2016, as amended on February 13, 2017, between the Company and Placement
Agent shall continue to be effective and the terms therein shall continue to
survive and be enforceable by the Placement Agent in accordance with its terms,
provided that, in the event of a conflict between the terms of the Engagement
Agreement and this Agreement, the terms of this Agreement shall prevail. In this
Agreement, the masculine, feminine and neuter genders and the singular and the
plural include one another. The Section headings in this Agreement are for the
convenience of the parties only and will not affect the construction or
interpretation of this Agreement. This Agreement may be amended or modified, and
the observance of any term of this Agreement may be waived, only by a writing
signed by the Company and the Placement Agent.

 

 -34- 

 

 

20.   COUNTERPARTS. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument and such signatures may be
delivered by facsimile.

 -35- 

 



 

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.

 

  Very truly yours,       GREAT BASIN SCIENTIFIC, INC.         By: /s/ Ryan
Ashton     Name: Ryan Ashton     Title:  Chief Executive Officer

 

Accepted as of the date first above written:

 

ROTH CAPITAL PARTNERS, LLC

 

By: /s/ Aaron M. Gurewitz     Name: Aaron M. Gurewitz     Title:   Head of
Equity Capital Markets  

 

 -36- 

 

 

SCHEDULE A

 

General Use Free Writing Prospectuses

 

   

 

 

EXHIBIT A

 

Form of Subscription Agreement

 

   

 

 

EXHIBIT B

 

Form of Series J Warrant

 

 F-1 

 

 

EXHIBIT C

 

Form of Series K Pre-Funded Warrant

 

 F-2 

 

